Citation Nr: 0920744	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-02 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an initial, compensable disability rating for 
bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1980 to July 1980, 
from November 1990 to October 1994, and from January 2003 to 
January 2005.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the RO that, in 
pertinent part, granted service connection for bilateral 
plantar fasciitis evaluated as 0 percent (noncompensable) 
disabling effective January 2005.  The Veteran timely 
appealed for a higher initial disability rating.

In April 2007, the Veteran testified during a hearing before 
the undersigned at the RO.

In September 2007, the Board remanded the matter for 
additional development.


FINDING OF FACT

Since the effective date of the grant of service connection, 
the Veteran's bilateral plantar fasciitis has been manifested 
by pain on manipulation and use of the feet with prolonged 
standing and walking; marked pronation or characteristic 
callosities have not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for 
bilateral plantar fasciitis have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through December 2004 and March 2006 letters, the RO or VA's 
Appeals Management Center (AMC) notified the Veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the Veteran has also appealed for a higher 
initial disability rating assigned following the grant of 
service connection.  Hence, the Board has characterized the 
issue in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.  As 
Fenderson held that a claim for an initial disability rating 
is distinct from a claim for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), are not applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Disability Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

Service connection has been established for bilateral plantar 
fasciitis, effective January 9, 2005.
 
The RO assigned a 0 percent (noncompensable) disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276, 
pertaining to acquired flatfoot.  A hyphenated diagnostic 
code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).
 
Pursuant to Diagnostic Code 5276, a 0 percent 
(noncompensable) rating is warranted for mild pes planus, 
manifested by symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate pes 
planus, manifested by the weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.

A 30 percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.
  
A 50 percent evaluation is warranted for pronounced bilateral 
pes planus, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran contends that the pain in his feet is chronic, is 
exacerbated by prolonged standing, and has worsened since he 
started a new job requiring that he be on his feet all day.  
He contends that the service-connected disability warrants a 
compensable rating.  

Records show that during the Veteran's most recent period of 
active duty, the plantar fasciitis of his feet required 
orthotics, injections, anti-inflammatory medications, 
physical therapy, and an altered work schedule in 2004.

During a VA examination in January 2005, the Veteran reported 
that his foot problems began in June 2003 with prolonged 
standing during military service.  The examiner noted the 
Veteran's multiple evaluations for foot pain in service, and 
indicated that physical therapy seemed to help because the 
Veteran's pain initially had been severe and radiated to his 
lower calves.  Following the use of orthotics and physical 
therapy, as well as a limited profile for standing in January 
2004, the Veteran's symptoms were stable for the remainder of 
his military service.  The Veteran currently reports that his 
symptoms have flared-up again since beginning a new job one 
week earlier, which required him to be on his feet all day to 
use a paving machine.  The Veteran reported that he had 
neither missed work nor had any limitations in his activities 
at work as a result of his foot pain; he denied any swelling, 
heat, redness, or fatigability.  The Veteran also reported 
that he continues to wear orthotics.

Examination of both feet revealed no evidence of deformity, 
swelling, or redness, callosities, or skin breakdown.  There 
was no tenderness to palpation.  Foot strength was normal 
against gravity and resistance.  Examination of the feet 
revealed the presence of possible mild bilateral flat foot 
condition, but the weight bearing and non-weight bearing 
alignment of the Achilles tendon appeared normal.  There was 
no significant valgus deformity or malalignment of the 
forefoot and mid foot.  The bilateral shoe inserts had a 
normal shoe wear pattern.  X-rays revealed no evidence of 
flat foot condition.  The assessment was bilateral plantar 
fasciitis, onset of symptoms during military service with 
persistent symptoms daily that have become more apparent this 
week-once the Veteran started a new job that required him to 
stand on his feet for prolonged periods of time.
  
In April 2007, the Veteran testified that any type of 
physical activity or standing for a prolonged period of time 
brought about pain in his feet.  The Veteran testified that 
he was forced to give up his equipment operator position 
because it required him to stand, and that he now worked in 
an office doing maintenance on the machine rather than 
operating the machine.  The Veteran also testified that two 
podiatrists had recommended surgery to allow the tendon that 
runs underneath the heels to expand and grow, and to relieve 
some pain; the Veteran, however, opted against surgery.  He 
testified that the pain in his feet also awakened him at 
night.

In this case, as noted in the most recent VA examination 
report, the evidence shows that the bilateral plantar 
fasciitis has been manifested by complaints of pain with 
prolonged standing and which had become more apparent with 
the Veteran's new job requiring him to stand on his feet all 
day.  These symptoms more approximate the criteria for a 
10 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, on the basis of pain on manipulation 
and use of the feet.  While the Veteran has not undergone the 
recommended surgery, his disability is symptomatic and 
results in some dysfunction warranting a minimal compensable 
evaluation.

Pain may provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the Veteran's statements to the 
effect that he has functional impairment in both feet from 
pain that interferes with his ability to stand and walk.  
38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.

There is no indication that the Veteran's plantar fasciitis 
constitutes severe or pronounced plantar fasciitis to warrant 
a disability rating in excess of 10 percent at any time.  
38 C.F.R. §§ 4.7, 4.21.  Marked deformity, characteristic 
callosities, or extreme tenderness of the plantar surfaces 
have not been demonstrated.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2008).

Moreover, there is no showing that the Veteran's service-
connected bilateral plantar fasciitis has resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran has not reported any lost time from 
work, or other economic impact from the disability.  There is 
no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of an initial 
10 percent, but no higher, evaluation for bilateral plantar 
fasciitis.  Accordingly, no staged rating is indicated.




ORDER

An initial 10 percent disability rating for bilateral plantar 
fasciitis is granted, subject to the pertinent legal 
authority governing the payment of monetary awards.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


